848 F.2d 192
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Morris MAY, Plaintiff-Appellant,v.CHALLENGER COMMUNICATIONS SYSTEMS, INC., Defendant-Appellee.
No. 88-3054.
United States Court of Appeals, Sixth Circuit.
May 2, 1988.

Before LIVELY, KRUPANSKY and BOGGS, Circuit Judges.

ORDER

1
The plaintiff moves to expedite this appeal from the district court's order denying pauper status and refusing to allow the filing of the complaint in this civil rights case.  42 U.S.C. Sec. 1983.  The motion to expedite has been submitted in lieu of a brief.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the motion, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
This court had affirmed the district court's initial order requiring the plaintiff to pay the filing fee in this case.  The plaintiff subsequently moved for pauper status and for permission to file his complaint, alleging that he had been granted pauper status in another case.  The district court entered an order denying the plaintiff's motion, reasoning that the grant of pauper status in another case did not control the granting of pauper status in this case.


3
After an examination of the record, we agree with the conclusions of the district court for the reasons stated in its order.  The motion to expedite the appeal is denied.  The order of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.